Citation Nr: 0316937	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-14 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 1977 
and from May 1981 to June 1997.  His claim initially came 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The 
Board remanded the case to the RO for additional development 
in August 1999 and again in October 2001.  The case is once 
again before the Board for review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has made all reasonable efforts 
to obtain and fully developed all evidence necessary for the 
equitable disposition of the claim.

2.  The veteran does not have a left shoulder disorder as a 
result of service. 


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a left shoulder 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes, including discussion of an 
important new law affecting VA claims.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of the issue on appeal.  

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A.  This provision of the law 
codifies VA's duty to assist and essentially provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  

The veteran in this case was notified of the information and 
evidence required to substantiate his claim by means of the 
discussions in the rating decision of February 1998, the 
statement of the case issued in June 1998, and the 
supplemental statements of the case issued in October 1998 
and March 2003, all of which provided him notice of 
applicable regulations and the reasons and bases for the 
denial.  Both the RO and the Board also notified the veteran 
of the enactment of the VCAA and of information and evidence 
necessary to substantiate his claim.  A March 2002 letter by 
the RO, together with the Board's prior remand, informed the 
veteran which evidence, if any, should be obtained by him and 
which evidence, if any, VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002);. 38 U.S.C.A. § 5103.  The Board also finds that the 
RO complied with the remand instructions of the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  

In this case, there does not appear to be any outstanding 
medical records that are relevant to this appeal.  The RO has 
secured the veteran's service medical records, as well as 
various VA outpatient and private treatment records 
identified by the veteran and his representative at two 
personal hearings.  

Assistance also includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A.  § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Pursuant to 
the Board's October 2001 remand, the RO scheduled the veteran 
for a VA examination in June 2002 to determine whether he has 
a left shoulder disorder as a result of service.  However, 
the veteran did not appear for that examination with no 
explanation provided, as noted in the supplemental statement 
of the case in April 2003.  Under these circumstances, no 
additional development is required.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (holding that, if a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence).  

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claim and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been attempted and completed, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claim at the present time is appropriate.

II.  Discussion

The veteran contends that he suffers from residuals of a left 
clavicular fracture he sustained in service.  For the reasons 
set forth below, the Board finds that the preponderance of 
the evidence is against the veteran's claim. 

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  In addition, certain chronic diseases such 
as arthritis may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In this case, the veteran's service medical records show that 
in 1981 he reported that he fractured his left clavicle prior 
to service as a result of falling off a horse.  However, a 
clinical evaluation at his enlistment examination in March 
1973 was normal.  The veteran was seen in March 1984 for a 
five-month history of left shoulder pain.  The left shoulder 
demonstrated normal range of motion with pain.  The 
diagnostic assessment was minor tendonitis.  In June 1988, 
the veteran was treated for a fracture of the left clavicle 
after falling from his bicycle.  A follow-up evaluation in 
September 1988 revealed decreased range of motion of the left 
shoulder.  X-rays taken in October 1988 revealed a healed 
fracture.  The service medical records, however, do not 
include any further reference to left shoulder problems. 

In connection with his claim, the veteran was afforded a VA 
orthopedic examination in December 1997.  Although the 
examiner recorded the veteran's history of a fractured left 
clavicle in service, the veteran's left shoulder was not 
examined at that time.  The diagnosis section listed, 
"Remote history impingement syndrome left shoulder 
resolved."  A current left shoulder disorder was not 
identified.

The veteran's left shoulder was examined at a VA general 
medical examination in December 1997.  Objectively, the left 
shoulder exhibited full range of motion, with minor crepitus 
on passive range of motion.  The examiner also observed a 
midclavicular bump on the left shoulder, which the examiner 
said was ostensibly from a previous clavicular fracture.  No 
X-rays were obtained.  The diagnosis was status post left 
clavicular fracture. 

The veteran was also examined by R.S., M.D., in March 2001.  
At that time, the veteran reported a twenty-year history of 
tendonitis of the left shoulder which had its onset in 
service.  The veteran complained of pain in his wrists, left 
elbow and left shoulder, and said that Vioxx relieved his 
pain.  He wondered if the pain could be related to service.  
Objectively, the veteran's left shoulder exhibited full range 
of motion without pain or point tenderness.  The diagnostic 
assessment was "probable osteoarthritis."  It does not 
appear, however, that tests were performed by Dr. R.S. to 
confirm the diagnosis. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran currently is disabled from a left shoulder disorder.  
VA examinations in 1997 noted in the diagnosis sections, 
"Remote history impingement syndrome left shoulder 
resolved" and "status post left clavicular fracture."  
These diagnoses simply reflect the veteran's history of an 
impingement syndrome and a fracture of the left clavicle 
rather than a current disability involving the left shoulder.  
Dr. R.S. also noted a diagnosis of probable osteoarthritis, 
but it does not appear that arthritis was confirmed by X-ray.  

Since the evidence does not establish that the veteran 
currently has a left shoulder disability, service connection 
is precluded by law.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).  

Even assuming for discussion purposes that the veteran does 
suffer from a current left shoulder disorder, there is still 
no medical evidence of a nexus or link to service.  Although 
the veteran was treated in service for minor tendonitis in 
1984 and a fracture of the left clavicle in 1988, both 
conditions apparently resolved prior to the veteran's service 
retirement in 1997.  Moreover, no medical professional has 
attributed the veteran's left shoulder pain to service.  
Although Dr. R.S. noted the veteran's twenty-year history of 
tendonitis of the left shoulder, he did not offer his own 
independent medical opinion confirming the veteran's self-
reported history concerning the date of onset.  See Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence 
which is simply unenhanced information recorded by a medical 
examiner does not constitute competent medical evidence). 

Indeed, the only evidence that the veteran has a current left 
shoulder disorder that was incurred in service consists of 
the veteran's own lay statements.  In particular, the veteran 
testified before a hearing officer at the RO in October 1998, 
as well as before the undersigned member of the Board in 
March 2001.  The veteran is not competent, however, to 
testify as to the presence or etiology of an orthopedic 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
See also 66 Fed. Reg. 45,620, 45, 630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination).  Therefore, the veteran's lay 
statements are of limited probative value. 

The Board notes that an examination may have produced medical 
evidence in support of his claim (i.e., evidence of a current 
disability involving the left shoulder and of a nexus to 
service).  However, the veteran did not report for an 
examination scheduled for June 2002.  He did not provide any 
explanation or indicate that he wished to reschedule the 
examination at another time.  See Wood, supra.  Under the 
circumstances, the Board has no alternative but to deny the 
veteran's claim based on the available evidence.  38 C.F.R. 
§ 3.655 (2002).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left shoulder disorder.  Hence, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Accordingly, the appeal is denied.  The veteran, 
of course, may apply with the RO at any time to reopen his 
claim with new and material evidence, particularly medical 
evidence of a current left shoulder disability related to 
service.  


ORDER

Service connection for a left shoulder disorder is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

